Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 16/185,228        filed on 1/25/2021.
2. 	Claim(s) 1-5, 7-12 and 14-20 are currently pending and have been fully 

examined.

3.	Claim(s) 6 and 13 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

6.	Date of Last Office action or RCE was 11/19/2020.         .

Response to Applicant’s Comments/Remarks

7.	Applicant’s response, filed on 1/25/2021, has fully been considered, but is moot in light of a new ground of rejection.
Applicant’s Argument #1:

Applicant contends that the 35 USC 101 rejection, set forth in the prior office action, was improper for Applicant’s claim is directed to a practical application because Applicant’s ordered combination of elements.

Examiner’s Response to Argument #1:

Applicant’s argument that the 35 USC 101 rejection, set forth in the prior office action, was improper for Applicant’s claim is directed to a practical application because Applicant’s ordered combination of elements has fully been considered, but is not persuasive.
The Examiner respectfully disagrees with the Applicant’s contentions.  Applicant’s claim 1, is directed to the abstract idea of “the mental process for data security using encryption,” without significantly more.  

Taking Applicant’s claim elements separately, the functions performed by the computer at each step of the process is purely conventional.  Using computers to perform the function(s) of, “receive…divide…store….generate…provide…” are one of the most basic function(s) of a computer.  These function(s) of, “receive…divide…store….generate…provide…” are functions that can be achieved by a general purpose computer without special programing.  None of these activities are used in some unconventional manner nor do any produce an unexpected result. 

It must be determined if the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers are invoked merely as a tool.  Here, however, Applicant’s Specification (including the claim language) makes clear that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality.
 


None of Applicant’s limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Applicant’s limitations simply reflects the “the mental process for data security using encryption,” without significantly more.  Applicant’s claim 1 does not provide an inventive concept because the additional elements recited in claim ## provide significantly more than the recited judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea of “the mental process for data security using encryption,” without significantly more.

The Federal Circuit has held similar concepts abstract.  Thus, for example, the Federal Circuit has held that abstract idea include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content. 

The Examiner finds no indication in the Specification, nor does the Applicant direct the Examiner to any indication, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any assertedly inventive programing, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.   

The Examiner finds no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing.  Additionally, the Examiner fails to find anything of record that attributes an improvement in technology andor a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in the 2019 Revised Guidance. 

Applicant has offered no persuasive argument or technical reasoning to demonstrate that the ““the mental process for data security using encryption,” recited in claim 1 involves more than well-understood, routine and conventional computer activities, i.e., generic computer functions. CF. In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Simply programing a general-purpose computer or generic circuitry to perform an abstract ides does not provide an “inventive concept” such that the claim amounts to significantly more than that abstract idea. See Alice, 573 U.S. at 221-227


Considered as an ordered combination, the computer functions of Applicant’s claim 1 add nothing that is not already present when the steps are considered separately; hence, the ordering of the steps is therefore, ordinary and conventional.

Also, the Examiner would like to point out that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”

In sum, on this record, we find that Applicant’s claim(s) do NOT integrate the
judicial exception into a practical application that improves existing technological processes and computer technology. This concludes the eligibility analysis on this record.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 

Applicant’s Argument #2:

Applicant contends that 35 USC 112 (a & b) rejection directed to Applicant’s use of “copy” was improper arguing that one skilled in the art will understand how to copy data.

Examiner’s Response to Argument #2:


Applicant’s argument that 35 USC 112 (a & b) rejection directed to Applicant’s use of “copy” was improper arguing that one skilled in the art will understand how to copy data has fully been considered, but is not persuasive.   Applicant’s Specification is silent to what a “copy” represents.  Applicant argues that, “one skilled in the art will understand” argument on how Applicant uses of “copy data.”  Applicant’s Drawings depicts:


    PNG
    media_image1.png
    645
    700
    media_image1.png
    Greyscale

Applicant’s Specification recites:
[0032] The example embodiments also change how data may be stored within a block structure of the blockchain. For example, a digital asset data may be securely stored within a certain portion of the data block (i.e., within header, data segment, or metadata).


an association of data that is tied to data (e.g. metadata).  When Applicant claim simply recites, “divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions;” Applicant’s Specification is silent HOW the “divide” process works.  For Example, is the “metadata” also getting divided during the “divide” process?  Additionally, Applicant’s Specification is silent to what a “copy” comprises.  Therefore, the Examiner is left to assume what a “copy” comprises.  The Examiner respectfully disagrees with the Applicant and maintains his rejection.  
	
Additional Examiner Comments

8.	The Examiner would like to point out Applicant’s claim language directed to “intended use.”
	As to claim(s) 2-5 and 7 Applicant recites, “…is further configured to….”


In light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the 1 2



Claim Rejections – 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claim(s) 1-5, 7-12 and 14-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-20 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
Representative claim 8 is directed toward a method, which is a statutory category of invention.
Representative claim 15 is directed toward an apparatus, which is a statutory category of invention.
The claim(s) recite(s) the mental process for data security using encryption, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  

Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);


Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
As to claim 1:

A system, comprising:

a processor of a data server node;

a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:

receive requests for an entire piece of data from a first user node and a second user node connected to the data server node;

divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions;

store each portion in its own block among a plurality of blocks on a blockchain and store each copy of each portion in its own block among the plurality of blocks of the blockchain;

generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data; and

provide the two different sets of sequence numbers of blocks to the first and  second user nodes, respectively.

Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitation(s), “receive…divide…store…generate…provide….”
Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “a processor of a data server node,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the, “a processor of a data server node” manually requesting information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: (1) Mathematical Concepts; (2) Mental Processes; 

Because the claim(s) are directed to the mental process for data security using encryption.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
As to claim 1:

A system, comprising:

a processor of a data server node;

a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:

receive requests for an entire piece of data from a first user node and a second user node connected to the data server node;

divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions;

 blockchain;

generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data; and

provide the two different sets of sequence numbers of blocks to the first and  second user nodes, respectively.
Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, 
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Result of Claim Analysis:
The claim recites the additional element(s): a processor; the “processor” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.


whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:



As to claim 1:

A system, comprising:

a processor of a data server node;

a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:

receive requests for an entire piece of data from a first user node and a second user node connected to the data server node;

divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions;

store each portion in its own block among a plurality of blocks on a blockchain and store each copy of each portion in its own block among the plurality of blocks of the blockchain;

generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data; and

provide the two different sets of sequence numbers of blocks to the first and  second user nodes, respectively.


Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the 

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
provide the two different sets of sequence numbers of blocks to the first and  second user nodes, respectively.
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as “receive…divide…store…generate…provide…,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process of
“receive…divide…store…generate…provide…” which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim(s) 8 and 15 contains similar language or like deficiencies found in claim 1. 
	Dependent claim(s) 2-5, 7, 9-12, 14 and 16-20 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 



Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claim(s) 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“receive requests for an entire piece of data from a first user node and a second user node connected to the data server node;”  In reference to “entire” Applicant’s Specification recites:
[0041] According to the exemplary embodiments, a data trading system with two blockchains may be used. One blockchain may be used to record the trading information and the second blockchain may be used to store the data for trading. A seller may divide the data into several portions and may make copies of these portions. Then, the seller may change something within the data on the copies (e.g., 1 bit). These changes may have no impact on the buyers of the data. The portions of the data and the copies may be saved into the second blockchain. One block may be allocated on the second blockchain for one portion or for one copy. The seller may record the portions/copies and corresponding sequence numbers of the blocks in the blockchain. When buyers want to buy the data, the seller may give different block sequences (i.e., block number sequences) to each buyer so the buyers can acquire the entire data on the second blockchain. Then, if a buyer attempts to share his data acquired from the seller with others, the seller can identify the buyer by the shared data, because different buyers have different unique block number sequences used to access the data files. With blockchain, the trading information can be saved easily, and the data from the seller can be accessed by others. Using the two blockchains, it is easy for the seller to identify the buyer who shares his data with others without an authorization. 
[0047] Then, the seller may provide the buyer with the corresponding block information. The buyer may get the encrypted numbers sequence and an instruction on how to decrypt the data from the block in the second blockchain. The buyer may decrypt data with his private key and may get the data from another blockchain with the block sequence. Now, the buyer has the data he wants. As discussed above, if the buyer shares the data acquired from the seller, the seller can check the data, and then get the buyer's information from the second blockchain. Since different buyers get different data, the seller can uniquely identify the buyer that shares the data illegally. The exemplary embodiments are convenient enough for the seller(s) to use. For example, data containing 1 GB may be divided into 32 portions, and each portion may have a copy. Then, there will be only 2 GB to save into the second blockchain, and there will be 4 billion (2.sup.32) different combinations that are sufficient for all possible buyers. The data portions on the blockchain are saved randomly and encrypted, and there will be thousands of different data portions. Thus, it is hard for someone to get the needed data by going through the entire blockchain. 
[0063] After successful inspection, in step 293 the client 260 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 284. The transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID. The ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation. Instead, the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel. 
[0096] As will be appreciated by one skilled in the art, aspects of the present application may be embodied as a system, method, or computer program product. Accordingly, aspects of the present application may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, aspects of the present application may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. 
It is unclear HOW Applicant’s claimed invention works for the Examiner fails to find support for Applicant’s claim limitation from the Specification.  It is unclear HOW the not an “entire.”  Applicant’s Specification is silent the means on HOW Applicant determines that the piece of data, that is requested, is in its “entirety.”  Therefore, Applicant’s Specification is silent Applicant’s claimed invention.3
	As to claim 1, Applicant recites, “store each portion in its own block among a plurality of blocks on a blockchain and store each copy of each portion in its own block among the plurality of blocks of the blockchain;” however, it is unclear HOW the Applicant “identifies” the appropriate block location to store the portion.  Applicant’s Specification recites:
[0069] With reference to FIG. 4A, at block 412, the processor 104 may receive requests for data from a plurality of user nodes connected to a blockchain and to the data server node. At block 414, the processor 104 may retrieve the data from the blockchain. At block 416, the processor 104 may divide the data into a plurality of portions and generate copies of the plurality of the portions. At block 418, the processor 104 may change at least one bit in each of the copies. At block 420, the processor 104 may encrypt the copies and record the copies into blocks on the blockchain. At block 422, the processor 104 may record a plurality of sequence numbers of the blocks. At block 424, the processor 104 may store the plurality of the sequence numbers on a second blockchain to be accessed by the plurality of the user nodes.

Applicant’s Specification simply recites, “record the copies into the blocks….”  Applicant’s Specification is silent, “store each portion in its own block among a plurality of blocks on a blockchain and store each copy of each portion in its own block among the plurality of blocks of the blockchain….”  Therefore, it is unclear HOW the Applicant “identifies” the appropriate block location to store the perspective portion.4  
generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data;” however, under “generate” Applicant’s Specification recites:

[0007] One example embodiment provides a system that includes a processor and memory, wherein the processor is configured to perform one or more of receive requests for data from a plurality of user nodes connected to a blockchain and to a data server node, retrieve the data from the blockchain connected, divide the data into a plurality of portions and generate copies of the plurality of the portions, change at least one bit in each of the copies, encrypt the copies and record the copies into blocks on a second blockchain, record a plurality of sequence numbers of the blocks, and store the plurality of the sequence numbers on a second blockchain to be accessed by the plurality of the user nodes. 

[0008] Another example embodiment provides a method that includes one or more of receiving, by a data server node, requests for data from a plurality of user nodes connected to a blockchain, retrieving, by the data server node, the data from the blockchain, dividing, by the data server node, the data into a plurality of portions and generating copies of the plurality of the portions, changing, by the data server node, at least one bit in each of the copies, encrypting, by the data server node, the copies and recording the copies into blocks on a second blockchain, recording, by the data server node, a plurality of sequence numbers of the blocks, and storing, by the data server node, the plurality of the sequence numbers on a second blockchain to be accessed by the plurality of the user nodes. 


[0009] A further example embodiment provides a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform one or more of receiving requests for data from a plurality of user nodes connected to a blockchain, retrieving the data from the blockchain, dividing the data into a plurality of portions and generating copies of the plurality of the portions, changing at least one bit in each of the copies, encrypting the copies and recording the copies into blocks on a second blockchain, recording a plurality of sequence numbers of the blocks, and storing the plurality of the sequence numbers on a second blockchain to be accessed by the plurality of the user nodes. 


[0041] According to the exemplary embodiments, a data trading system with two blockchains may be used. One blockchain may be used to record the trading information and the second blockchain may be used to store the data for trading. A seller may divide the data into several portions and may make copies of these portions. Then, the seller may change something within the data on the copies (e.g., 1 bit). These changes may have no impact on the buyers of the data. The portions of the data and the copies may be saved into the second blockchain. One block may be allocated on the second blockchain for one portion or for one copy. The seller may record the portions/copies and corresponding sequence numbers of the blocks in the blockchain. When buyers want to buy the data, the seller may give different block sequences (i.e., block number sequences) to each buyer so the buyers can acquire the entire data on the second blockchain. Then, if a buyer attempts to share his data acquired from the seller with 

[0042] According to one exemplary embodiment, two blockchains may be used to stored different data--one blockchain may be used to the data for trading and another blockchain may be used to record the trading information. For example, a buyer A will get the data with the e number sequence provided just for him. A buyer B will get the data with the different number sequence provided just for him. Thus, every buyer will get the same data from the buyers' point of view (the differences in the data do not have any impact on the usage). However, every buyer will get the different data from sellers' point of view. According to the exemplary embodiments, to tell a buyer how to get the data, a seller may save the following data into the second blockchain: [0043] sequence numbers encrypted with seller's public key; [0044] buyer information encrypted with seller's public key; [0045] sequence numbers encrypted with buyer's public key; [0046] methods to decrypt data encrypted with buyer's public key. 

[0052] The processor 104 may fetch, decode, and execute the machine-readable instructions 116 to retrieve the data 111 from the blockchain 107. The processor 104 may fetch, decode, and execute the machine-readable instructions 118 to divide the data 111 into a plurality of portions and generate copies of the plurality of the portions. The processor 104 may fetch, decode, and execute the machine-readable instructions 120 to change at least one bit in each of the copies. The processor 104 may fetch, decode, and execute the machine-readable instructions 122 to encrypt the copies and to record the copies into blocks on the blockchain 107. The processor 104 may fetch, decode, and execute the machine-readable instructions 124 to record a plurality of sequence numbers of the blocks. The processor 104 may fetch, decode, and execute the machine-readable instructions 126 to store the plurality of the sequence numbers on a second blockchain 106 to be accessed by the plurality of the user nodes 105. 

[0069] With reference to FIG. 4A, at block 412, the processor 104 may receive requests for data from a plurality of user nodes connected to a blockchain and to the data server node. At block 414, the processor 104 may retrieve the data from the blockchain. At block 416, the processor 104 may divide the data into a plurality of portions and generate copies of the plurality of the portions. At block 418, the processor 104 may change at least one bit in each of the copies. At block 420, the processor 104 may encrypt the copies and record the copies into blocks on the blockchain. At block 422, the processor 104 may record a plurality of sequence numbers of the blocks. At block 424, the processor 104 may store the plurality of the sequence numbers on a second blockchain to be accessed by the plurality of the user nodes. 

[0070] FIG. 4B illustrates a flow diagram 450 of an example method of protecting data trading in a blockchain networks, according to example embodiments. Referring to FIG. 4B, the method 450 may also include one or more of the following steps. At block 452, the processor 104 may encrypt the plurality of the sequence numbers by a public key of the data server node prior to storing on the second blockchain. At block 454, the processor 104 may derive identifications of the plurality of the user nodes from the requests and to encrypt the identifications by a public key of the data server node, and may store the encrypted identifications on the second blockchain. At block 456, the processor 104 may encrypt the plurality of the sequence numbers of the blocks by public keys of the plurality of the user nodes and to store the plurality of the sequence numbers on the second blockchain. At block 458, the processor 104 may store on the second blockchain encrypted methods for decryption of the data with public keys of the plurality of the user nodes. At block 460, the processor 104 may provide a different number sequence of the plurality of the sequence numbers of the blocks to each user node of the plurality of the user nodes. At block 462, the processor 104 may check the data to identify a user node of the plurality of the user nodes that shared the data. Thus, a user who shares the data without an authorization may be detected. 

“generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data;” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data;” is to be performed.5   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data.”  Examiner establishes that “generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”6  
As to claim 1, Applicant recites, “divide the entire piece of data into a plurality of portions and generate copies of a copy of each portion from among the plurality of the-portions;” however, it is unclear HOW Applicant’s claimed invention works. Applicant’s Drawings depicts:

    PNG
    media_image1.png
    645
    700
    media_image1.png
    Greyscale

When Applicant recites, “entire piece of data” Applicant’s Specification is silent to what that comprises.  Applicant’s Figure 6b depicts other data associated to data (e.g. metadata).  It is unclear as Applicant’s claims, “receive requests for an entire piece of 
[0032] The example embodiments also change how data may be stored within a block structure of the blockchain. For example, a digital asset data may be securely stored within a certain portion of the data block (i.e., within header, data segment, or metadata).

Applicant’s Specification teaches an association of data that is tied to data (e.g. metadata).  When Applicant claim simply recites, “divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions;” Applicant’s Specification is silent HOW the “divide” process works.  For Example, is the “metadata” also getting divided during the “divide” process?  Additionally, Applicant’s Specification is silent to what a “copy” comprises.  Therefore, the Examiner is left to assume what a “copy” comprises.  The Examiner respectfully disagrees with the Applicant and maintains his rejection.  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions;” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions;” is to be performed.7   One of ordinary skill in the art would have reasonably concluded that the divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “divide the entire piece of data into a plurality of portions and generate a copy of each portion from among the plurality of portions;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”8  
Claim(s) 8 and 15 contains similar language or like deficiencies found in claim1.
Dependent claim(s) 2-5, 7, 9-12, 14 and 16-20 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 





Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


14.	Claim(s) 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
As to claim 1, the scope of the claim is unclear as Applicant recites, “receive requests for an entire piece of data from a first user node and a second user node connected to the data server node;”  In reference to “entire” Applicant’s Specification recites:
[0041] According to the exemplary embodiments, a data trading system with two blockchains may be used. One blockchain may be used to record the trading information and the second blockchain may be used to store the data for trading. A seller may divide the data into several portions and may make copies of these portions. Then, the seller may change something within the data on the copies (e.g., 1 bit). These changes may have no impact on the buyers of the data. The portions of the data and the copies may be saved into the second blockchain. One block may be allocated on the second blockchain for one portion or for one copy. The seller may record the portions/copies and corresponding sequence numbers of the blocks in the blockchain. When buyers want to buy the data, the seller may give different block sequences (i.e., block number sequences) to each buyer so the buyers can acquire the entire data on the second blockchain. Then, if a buyer attempts to share his data acquired from the seller with others, the seller can identify the buyer by the shared data, because different buyers have different unique block number sequences used to access the data files. With blockchain, the trading information can be saved easily, and the data from the seller can be accessed by others. Using the two blockchains, it is easy for the seller to identify the buyer who shares his data with others without an authorization. 
[0047] Then, the seller may provide the buyer with the corresponding block information. The buyer may get the encrypted numbers sequence and an instruction on how to decrypt the data from the block in the second blockchain. The buyer may decrypt data with his private key and may get the data from another blockchain with the block sequence. Now, the buyer has the data he wants. As discussed above, if the buyer shares the data acquired from the seller, the seller can check the data, and then get the buyer's information from the second blockchain. Since different buyers get different data, the seller can uniquely identify the buyer that shares the data illegally. The exemplary embodiments are convenient enough for the seller(s) to use. For example, data containing 1 GB may be divided into 32 portions, and each portion may have a copy. Then, there will be only 2 GB to save into the second blockchain, and there will be 4 billion (2.sup.32) different combinations that are sufficient for all possible buyers. The data portions on the blockchain are 
[0063] After successful inspection, in step 293 the client 260 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 284. The transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID. The ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation. Instead, the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel. 
[0096] As will be appreciated by one skilled in the art, aspects of the present application may be embodied as a system, method, or computer program product. Accordingly, aspects of the present application may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, aspects of the present application may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. 
The scope of the claim is unclear as the “metes and bounds” of “entire piece of data” is unknown to the Examiner.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.9
As to claim 1, the scope of the claim is unclear as Applicant recites, “store each portion in its own block among a plurality of blocks on a blockchain and store each copy of each portion in its own block among the plurality of blocks of the blockchain;”
It is unclear, to the Examiner, what Applicant means by “in its own block.”  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.10
generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that can provide the entire piece of data;” however, here Applicant’s use of “provide” represents “state language” and not directed to a specific action.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.11
As to claim 2, the scope of the claim is unclear as Applicant recites, “store the encrypted…;” however, there is no prior step of “encrypting” actually being performed since Applicant is using “configured to” language which is intended use language. 
Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.12
Claim(s) 8 and 15 contains similar language or like deficiencies found in claim1.
Dependent claim(s) 2-5, 7, 9-12, 14 and 16-20 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.



    PNG
    media_image2.png
    826
    624
    media_image2.png
    Greyscale





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of 

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.



4/9/2021







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        2 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        3
        In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        4 	
        
        Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.
        
        5 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        6 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        7 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        8 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        9 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        10 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        11 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        12 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”